Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis Ron Farnsworth President/CEO EVP/Chief Financial Officer Umpqua Holdings Corporation Umpqua Holdings Corporation 503-727-4101 503-727-4108 raydavis@umpquabank.com ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS SECOND QUARTER 2008 RESULTS Net income of $10.2 million or $0.17 per diluted share Loans past due 30-89 days decreased 72% from first quarter Non-performing assets ended quarter at 1.25% of total assets Net interest margin increased 17 basis points from first quarter to 4.15% PORTLAND, Ore.  July 17, 2008  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc., today announced second quarter 2008 net income of $10.2 million, or $0.17 per diluted share, compared to $19.9 million, or $0.32 per diluted share, for the second quarter of 2007. Significant financial statement items for the second quarter of 2008 include:  Non-performing assets ended the quarter at 1.25% of total assets. Non-performing loans ended the quarter at 1.61% of total loans;  Loans past due 30-89 days decreased $49.3 million or 72% during the quarter to end at $18.9 million, or 0.31% of total loans, the lowest level since March 2007;  Total net charge-offs for the second quarter of 2008 were $38.0 million, or 2.51% of average loans on an annualized basis. Approximately $13.8 million of the charge-offs related to resolved non- performing loans in the second quarter, with the balance of $24.2 million for accelerated charge-offs of loss estimates on remaining non-performing loans, reducing their balance to the estimated net realizable value;  Provision for loan losses of $25.1 million, representing a reduction of $0.25 per diluted share;  Loss on sale of other real estate owned of $2.9 million (recorded in other non-interest income), representing a reduction of $0.03 per diluted share;  Interest income reversals on new non-accrual loans of $1.4 million reduced earnings per diluted share by $0.01 and reduced net interest margin by 8 basis points;  Gain on fair value of junior subordinated debentures of $3.2 million (recorded in other non-interest income) based on widening spreads for new issuances, increased earnings per diluted share by $0.03;  Mortgage banking revenue includes a $1.8 million gain in the value of the mortgage servicing right (MSR) asset, increased earnings per diluted share by $0.02;  Cost of interest bearing deposits decreased 58 basis points during the quarter;  Net interest margin, on a tax equivalent basis, increased 17 basis points during the quarter to 4.15%. The improvement was attributable to reductions in cost of interest bearing deposits which more than offset reductions in earning asset yields. Excluding reversals of interest on new non-accrual loans, the net interest margin would have increased 25 basis points during the quarter. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 2 of 17 "It should be clear from this quarter's results that management continues to take an aggressive stance to remedy all known credit issues affecting the Company. Unfortunately, the housing market downturn and other serious global economic issues continue to place negative pressure on the financial industry resulting in depressed bank earnings and stock values. Although Umpqua has not been immune to this cycle, it is important to note that, except for our unusual credit charges, all other aspects of the company are performing well, said Ray Davis, president and CEO of Umpqua Holdings Corporation. Umpqua Holdings is a strong and viable company with a management team committed to addressing issues quickly and efficiently, as we stay focused on building a strong company for the future. Operating earnings exclude merger related expense, net of tax, although the Company had no merger related expense in 2008. The following is a comparison of net income to operating earnings for all periods presented: Quarter ended: Sequential Year over Quarter Year (Dollars in thousands, except per share data) 6/30/08 3/31/08 6/30/07 % Change % Change Net Income $10,156 $24,671 $19,913 (59)% (49)% Add Back: Merger related expenses, net of tax 1,430 (100)% Operating Earnings $10,156 $24,671 $21,343 (59)% (52)% Earnings per diluted share: Net Income $0.17 $0.41 $0.32 (59)% (47)% Operating Earnings $0.17 $0.41 $0.35 (59)% (51)% Six months ended: Year over Year (Dollars in thousands, except per share data) 6/30/08 6/30/07 % Change Net Income $34,827 $40,575 (14)% Add Back: Merger related expenses, net of tax 1,762 (100)% Operating Earnings $34,827 $42,337 (18)% Earnings per diluted share: Net Income $0.58 $0.67 (13)% Operating Earnings $0.58 $0.70 (17)% Credit quality Non-performing assets were $104.4 million, or 1.25% of total assets, as of June 30, 2008, compared to $88.3 million, or 1.06% of total assets as of March 31, 2008. Of this amount, $3.9 million represented loans past due greater than 90 days and still accruing interest, $94.7 million of non-accrual loans, and $5.8 million of other real estate owned. Other real estate owned decreased 56% in the second quarter, to $5.8 million as of June 30, 2008. During the second quarter, the Company recognized a loss on sale of other real estate owned of $2.9 million, which is recognized as a reduction of other non-interest income. Loans past due 30-89 days total $18.9 million, or 0.31% of total loans, as of June 30, 2008. This delinquent loan total decreased $49.3 million, or 72%, during the quarter from the total 30-89 day past due amount of $68.2 million, or 1.13% of total loans as of March 31, 2008. The current level of loans past due 30-89 days is the lowest since March 2007. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 3 of 17 The Company identified $24.2 million of reserves related to non-accrual loans, which historically were specifically reserved as estimates for potential future loss. Prior to the second quarter, the Company would recognize the charge-off of the impairment reserve when the loan was resolved, sold, or foreclosed/transferred to other real estate owned. Starting in the second quarter, the Company accelerated the charge-off of the impairment reserve to the period when it arises for collateral dependent loans. Therefore, the non-accrual loans of $94.7 million as of June 30, 2008 have already been charged-off to their estimated net realizable value, and are expected to be resolved over the coming quarters with no additional material loss. Total net charge-offs were $38.0 million in the second quarter of 2008, an increase of 182% over the first quarter of 2008. As discussed above, $24.2 million of the second quarter charge-offs were from acceleration of the impairment reserve estimate on non-accrual loans. This, in addition to $13.8 million of other charge-offs on resolved problem loans, combine for the total $38.0 million in charge-offs for the quarter. The provision for loan losses for the second quarter of 2008 was $25.1 million. At March 31, 2008, the impairment reserve for non-accrual loans was $13.3 million, which was created through charges to the provision for loan loss in previous quarters. The combined total of $38.4 million covered the net charge-offs taken in the second quarter of 2008. The allowance for credit losses was 1.22% of total loans and leases at June 30, 2008, compared to 1.45% of total loans and leases at March 31, 2008. The reduction in the second quarter results directly from the immediate charge-off of the impairment reserve on non-accrual loans. Excluding the impairment reserve from March 31, 2008, the allowance for credit losses was unchanged during the quarter. For the past five quarters, the Company has been aggressively resolving problems arising from the current economic downturn. The following is a recap of the credit quality trends of the Company since the start of 2007, noting the change discussed above was implemented in the second quarter of 2008: (Dollars in thousands) Ending Change in ratio of Provision Net specific Allowance non-performing for charge-offs impairment for credit loss 30-89 days assets to loan loss (recoveries) reserve to loans % past due % total assets Q1 2007 $83 $(90) $857 1.14% 0.17% 0.06% Q2 2007 3,413 31 5,088 1.17% 0.56% 0.41% Q3 2007 20,420 865 16,244 1.47% 0.99% 0.37% Q4 2007 17,814 21,188 9,893 1.42% 0.64% 0.22% Q1 2008 15,132 13,476 13,281 1.45% 1.13% (0.12)% Q2 2008 25,137 37,976 1.22% 0.31% 0.19% Total $81,999 $73,446 Total construction loans at June 30, 2008 were $1.07 billion, a decrease of 4% from March 31, 2008. Within this total, the residential development loan segment is $502 million. This segment has decreased $80 million, or 14%, from March 31, 2008, and decreased $263 million, or 34%, from September 30, 2007. Oregon/Washington residential development loans total $291 million, a decrease of 16% from the first quarter. California residential development loans total $210 million, a decrease of 10% from the first quarter. The remaining $569 million in construction loans are commercial construction projects. These commercial construction loans are uniquely different than the residential development loans and are performing with no notable issues. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 4 of 17 The following is a geographic distribution of the residential development portfolio at June 30, 2008: Residential Development Loans Non- Remaining (Dollars in thousands) accrual Remaining average loan Balance Balance Balance Balance loans balance balance 9/30/07 12/31/07 3/31/08 6/30/08 6/30/08 6/30/08 6/30/08 Northwest Oregon $244,586 $237,780 $201,368 $158,588 $4,366 $154,222 $871 Central Oregon 59,660 57,933 56,346 51,594 2,050 49,544 1,270 Southern Oregon 56,756 50,437 48,220 44,781 4,503 40,278 671 Washington 61,818 45,206 42,519 36,324 5,645 30,679 1,058 Greater Sacramento 225,468 167,245 146,140 135,648 32,188 103,460 924 Northern California 116,084 115,604 87,424 74,730 22,744 51,986 553 Total $764,372 $674,205 $582,017 $501,665 $71,496 $430,169 $842 Quarter change $ $(90,167) $(92,188) $(80,352) Quarter change % (12)% (14)% (14)% Change from 9/07 $ $(90,167) $(182,355) $(262,707) Change from 9/07 % (12)% (24)% (34)% Net interest margin The Company reported a tax equivalent net interest margin of 4.15% for the second quarter of 2008, compared to 3.98% for the first quarter of 2008, and 4.34% for the second quarter of 2007. The increase in net interest margin from the first quarter of 2008 resulted primarily from a 58 basis point reduction in the cost of interest bearing deposits, more than offsetting the decline in earning asset yields from recent prime rate decreases. The $1.4 million interest reversal on non-accrual loans in the second quarter resulted in an 8 basis point decline in the tax equivalent net interest margin during the quarter. Mortgage servicing rights Mortgage interest rates increased in the second quarter of 2008, resulting in the Company recognizing a $1.8 million gain in the MSR asset. At June 30, 2008, the MSR asset was valued at 1.26% of the total serviced loan portfolio. Other non-interest income Other non-interest income was $2.6 million for the second quarter of 2008, compared to $16.4 million for the first quarter of 2008. During the second quarter of 2008, this line item included a fair value gain on junior subordinated debentures of $3.2 million, offset by a loss on sale of other real estate owned of $2.9 million. Excluding these two items, other non-interest income for the second quarter would have been $2.3 million. As discussed in more detail later in this release, the first quarter of 2008 included a gain on mandatory redemption of Visa Inc. (Visa) shares of $12.6 million, and a fair value gain on junior subordinated debentures of $1.6 million. Excluding these two items, other non-interest income for the first quarter of 2008 would have been $2.2 million. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 5 of 17 Non-interest expense Total non-interest expense for the second quarter of 2008 was $51.4 million, compared to $46.9 million for the first quarter of 2008. As discussed in more detail later in this release, the first quarter of 2008 included a Visa related litigation accrual recovery of $5.2 million. Excluding this item, total non-interest expense for the first quarter of 2008 would have been $52.1 million. Salary and benefit expense decreased $576,000, or 2%, during the second quarter, based on the Companys continued cost saving initiatives. Balance sheet Total consolidated assets as of June 30, 2008 were $8.3 billion, compared to $8.1 billion a year ago. Total gross loans and leases, and deposits, were $6.1 billion and $6.4 billion, respectively, as of June 30, 2008, compared to $6.0 billion and $6.4 billion, respectively, a year ago. Total loans increased $66.5 million during the second quarter of 2008, while deposits decreased $153.3 million. The decrease in deposits during the quarter resulted from housing dependent segments of the customer base carrying lower balances given the current economic downturn. Non-interest bearing demand deposits increased to 20% of total deposits as of June 30, 2008, and service charge revenue on deposit accounts increased 5% during the quarter. The total number of deposit accounts and relationships continued to increase during the quarter, consistent with the Companys growth strategy. During the quarter, the Company increased term debt with $175 million in new borrowings with maturities through April 2010. The weighted average rate on the new borrowings was 3.19% . The Company completed its acquisition of North Bay Bancorp on April 26, 2007 by issuing 5,163,573 shares in connection with this acquisition, with a total deal value of $143.2 million. This acquisition led to an increase in assets, loans and deposits of $728 million, $443 million and $463 million, respectively, in the second quarter of 2007. Capital The Companys estimated total risk-based capital as of June 30, 2008 is 11.06%, compared to 11.15% as of March 31, 2008, and is in excess of the regulatory definition of well capitalized of 10.00% . The reduction during the quarter related to the loan growth noted above. The level as of June 30, 2008 is an estimate pending filing of the Companys regulatory reports. The Company expects the total risk-based capital ratio to range from 10.80% to 11.00% for the remainder of 2008. As of June 30, 2008, total shareholders equity was $1.24 billion. Book value per share was $20.71, tangible book value per share was $8.03 and tangible equity to assets was 6.36% as of June 30, 2008. These measures decreased slightly during the second quarter of 2008, and were related to an increase in market interest rates causing an unrealized loss on investment securities of $10.2 million, after tax, compared to an unrealized gain of $2.3 million, after tax, as of March 31, 2008. There were no repurchases of common stock during 2008. The total remaining available common shares authorized for repurchase is approximately 1.54 million as of June 30, 2008. VISA related activity In March 2008, Visa completed its initial public offering. Umpqua Bank and certain other Visa member banks are shareholders in Visa. Following the initial public offering, the Company received $12.6 million in proceeds from the offering, as a mandatory partial redemption of 295,377 shares, reducing the Companys holdings from 764,036 shares to 468,659 shares of Class B common stock. Using proceeds from this offering, Visa established a $3.0 billion escrow account to cover the resolution of pending litigation and related claims. The partial redemption proceeds are reflected in other non-interest income in the first quarter of 2008. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 6 of 17 In connection with Visas establishment of the litigation escrow account, the Company reversed a $5.2 million reserve in the first quarter of 2008, reflected as a reduction of other non-interest expense. This reserve was created in the fourth quarter of 2007, pending completion of the Visa initial public offering, as a charge to other non-interest expense. The remaining unredeemed shares of Visa Class B common stock are restricted and may not be transferred until the later of (i) three years from the date of the initial public offering, or (ii) the period of time necessary to resolve the covered litigation. A conversion ratio of 0.71429 was established for the conversion rate of Class B shares into Class A shares. If the funds in the escrow account are insufficient to settle all the covered litigation, Visa may sell additional Class A shares, use the proceeds to settle litigation, and further reduce the conversion ratio. If funds remain in the escrow account after all litigation is settled, the Class B conversion ratio will be increased to reflect that surplus. As of June 30, 2008, the value of the Class A shares was $81.31 per share. The value of unredeemed Class A equivalent shares owned by the Company was $27.2 million as of June 30, 2008, and has not been reflected in the accompanying financial statements. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Umpqua believes that non-GAAP financial measures provide investors with information useful in understanding Umpquas financial performance. Umpqua provides measures based on operating earnings, which exclude merger-related expenses. Operating earnings per diluted share is calculated by dividing operating earnings by the same diluted share total used in determining diluted earnings per share. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables or where the non-GAAP measure is presented. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements about the prospect of improved performance, the expected resolution of existing non-accrual loans without further loss and the expected level of total risk-based capital for the remainder of 2008. Specific risks that could cause results to differ from the forward-looking statements are set forth in our filings with the SEC and include, without limitation, our ability to realize expected recoveries of non-accrual loans, further deterioration in credit quality and our ability to resolve non-accrual loans in a satisfactory manner. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 7 of 17 About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 147 locations between Napa, Calif., and Bellevue, Wash., along the Oregon and Northern California Coast and in Central Oregon. Umpqua Holdings also owns a retail brokerage subsidiary Strand, Atkinson, Williams & York Inc., which has locations in Umpqua Bank stores and in dedicated offices throughout Oregon and Southwest Washington. Umpqua Bank's Private Client Services Division provides tailored financial services and products to individual customers. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com . Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, July 17, 2008, at 10:00 a.m. PST (1:00 p.m. EST) during which the Company will discuss second quarter 2008 results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 800-752-8363 a few minutes before 10:00 a.m. The conference ID is 53849246. Information to be discussed in the teleconference will be available on the Companys website prior to the call at www.umpquaholdingscorp.com. A rebroadcast can be found approximately two hours after the conference call by dialing 800-642-1687 with the conference ID noted above, or by visiting the Companys website. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 8 of 17 Umpqua Holdings Corporation Consolidated Statements of Income (Unaudited) Quarter End ed: Sequential Year over Quarter Year Dollars in thousands, except per share data Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 % Change % Change Interest income Loans and leases $97,963 $104,152 $111,797 (6)% (12)% Interest and dividends on investments: Taxable 10,882 9,329 8,720 17% 25% Exempt from federal income tax 1,677 1,679 1,335 0% 26% Dividends 116 78 88 49% 32% Temporary investments 87 203 616 (57)% (86)% Total interest income 110,725 115,441 122,556 (4)% (10)% Interest expense Deposits 31,468 39,625 44,581 (21)% (29)% Repurchase agreements and fed funds purchased 495 749 824 (34)% (40)% Junior subordinated debentures 3,216 3,922 4,022 (18)% (20)% Term debt 2,011 1,125 813 79% 147% Total interest expense 37,190 45,421 50,240 (18)% (26)% Net interest income 73,535 70,020 72,316 5% 2% Provision for loan and lease losses 25,137 15,132 3,413 66% 637% Non-interest income Service charges 8,819 8,377 8,148 5% 8% Brokerage fees 2,070 2,175 2,679 (5)% (23)% Mortgage banking revenue 3,687 (1,870) 2,607 297% 41% Gain (loss) on sale of securities (2) 3,901 (2) (100)% 0% Other income 2,554 16,400 2,498 (84)% 2% Total non-interest income 17,128 28,983 15,930 (41)% 8% Non-interest expense Salaries and benefits 27,668 28,244 28,898 (2)% (4)% Occupancy and equipment 9,149 9,116 8,782 0% 4% Intangible amortization 1,491 1,491 1,490 0% 0% Other 13,130 8,025 12,392 64% 6% Merger related expenses 2,383 0% (100)% Total non-interest expense 51,438 46,876 53,945 10% (5)% Income before provision for income taxes 14,088 36,995 30,888 (62)% (54)% Provision for income tax 3,932 12,324 10,975 (68)% (64)% Net income $10,156 $24,671 $19,913 (59)% (49)% Weighted average shares outstanding 60,074,920 60,028,839 60,679,485 0% (1)% Weighted average diluted shares outstanding 60,406,466 60,377,224 61,397,575 0% (2)% Earnings per share  Basic $0.17 $0.41 $0.33 (59)% (48)% Earnings per share  Diluted $0.17 $0.41 $0.32 (59)% (47)% nm not meaningful Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 9 of 17 Umpqua Holdings Corporation Consolidated Statements of Income (Unaudited) Six months ended: Dollars in thousands, except per share data Jun 30, 2008 Jun 30, 2007 % Change Interest income Loans and leases $202,115 $215,778 (6)% Interest and dividends on investments: Taxable 20,211 16,239 24% Exempt from federal income tax 3,356 2,563 31% Dividends 194 153 27% Temporary investments 290 1,510 (81)% Total interest income 226,166 236,243 (4)% Interest expense Deposits 71,093 85,612 (17)% Repurchase agreements and fed funds purchased 1,244 1,227 1% Trust preferred securities 7,138 7,885 (9)% Other borrowings 3,136 893 251% Total interest expense 82,611 95,617 (14)% Net interest income 143,555 140,626 2% Provision for loan and lease losses 40,269 3,496 1052% Non-interest income Service charges 17,196 15,200 13% Brokerage fees 4,245 5,096 (17)% Mortgage banking revenue 1,817 4,406 (59)% Gain on sale of securities 3,899 3 nm Other income 18,954 5,190 265% Total non-interest income 46,111 29,895 54% Non-interest expense Salaries and benefits 55,912 57,167 (2)% Occupancy and equipment 18,265 17,608 4% Intangible amortization 2,982 2,633 13% Other 21,155 23,612 (10)% Merger related expenses 2,937 (100)% Total non-interest expense 98,314 103,957 (5)% Income before income taxes 51,083 63,068 (19)% Provision for income tax 16,256 22,493 (28)% Net income $34,827 $40,575 (14)% Weighted average shares outstanding 60,051,880 59,434,889 1% Weighted average diluted shares outstanding 60,393,038 60,131,603 0% Earnings per share  Basic $0.58 $0.68 (15)% Earnings per share  Diluted $0.58 $0.67 (13)% nm not meaningful Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 10 of 17 Umpqua Holdings Corporation Consolidated Balance Sheets (Unaudited) Sequential Year over Quarter Year Dollars in thousands, except per share data Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 % Change % Change Assets: Cash and due from banks $194,458 $173,472 $182,739 12% 6% Temporary investments 1,353 19,707 40,904 (93)% (97)% Investment securities: Trading 2,087 2,379 3,090 (12)% (32)% Available for sale 998,307 1,068,914 893,125 (7)% 12% Held to maturity 5,115 5,266 8,333 (3)% (39)% Loans held for sale 12,694 39,623 16,953 (68)% (25)% Loans and leases 6,111,488 6,044,956 5,981,750 1% 2% Less: Allowance for loan and lease losses (73,721) (86,560) (68,723) (15)% 7% Loans and leases, net 6,037,767 5,958,396 5,913,027 1% 2% Restricted equity securities 18,892 15,269 16,715 24% 13% Premises and equipment, net 104,861 104,505 108,656 0% (3)% Other real estate owned 5,826 13,348 (56)% nm Mortgage servicing rights, net 11,576 8,640 9,966 34% 16% Goodwill and other intangibles 761,738 763,275 767,710 0% (1)% Other assets 191,315 183,098 183,340 4% 4% Total assets $8,345,989 $8,355,892 $8,144,558 0% 2% Liabilities: Deposits $6,359,909 $6,513,238 $6,414,425 (2)% (1)% Securities sold under agreements to repurchase 41,281 38,296 59,553 8% (31)% Fed funds purchased 147,945 55,000 48,000 169% 208% Term debt 236,774 173,853 75,095 36% 215% Junior subordinated debentures, at fair value 126,539 129,803 99,808 (3)% 27% Junior subordinated debentures, at amortized cost 104,146 104,413 105,213 0% (1)% Other liabilities 85,161 84,499 86,426 1% (1)% Total liabilities 7,101,755 7,099,102 6,888,520 0% 3% Shareholders' equity: Common stock 990,952 989,764 1,019,618 0% (3)% Retained earnings 263,446 264,767 251,715 0% 5% Accumulated other comprehensive loss (10,164) 2,259 (15,295) (550)% (34)% Total shareholders' equity 1,244,234 1,256,790 1,256,038 (1)% (1)% Total liabilities and shareholders' equity $8,345,989 $8,355,892 $8,144,558 0% 2% Common shares outstanding at period end 60,087,850 60,059,908 61,315,960 0% (2)% Book value per share $20.71 $20.93 $20.48 (1)% 1% Tangible book value per share $8.03 $8.22 $7.96 (2)% 1% Tangible equity $482,496 $493,515 $488,328 (2)% (1)% Tangible equity to tangible assets 6.36% 6.50% 6.62% nm not meaningful Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 11 of 17 Umpqua Holdings Corporation Loan Portfolio (Unaudited) Dollars in thousands Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 Sequential Year over Quarter Year Loans and leases by class: Amount Mix Amount Mix Amount Mix % Change% Change Commercial real estate $3,161,908 52% $3,104,288 51% $3,058,774 51% 2% 3% Residential real estate 401,245 7% 371,565 6% 371,894 6% 8% 8% Construction 1,070,429 18% 1,111,931 18% 1,148,726 19% (4)% (7)% Total real estate 4,633,582 76% 4,587,784 75% 4,579,394 77% 1% 1% Commercial 1,406,339 23% 1,380,860 23% 1,323,640 22% 2% 6% Leases 40,839 1% 40,968 1% 35,477 1% 0% 15% Installment and other 42,131 1% 46,585 1% 54,504 1% (10)% (23)% Deferred loan fees, net (11,403) 0% (11,241) 0% (11,265) 0% 1% 1% Total loans and leases $6,111,488 100% $6,044,956 100% $5,981,750 100% 1% 2% Umpqua Holdings Corporation Deposits by Type/Core Deposits (Unaudited) Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 Sequential Year over Quarter Year Dollars in thousands Amount Mix Amount Mix Amount Mix % Change % Change Demand, non interest-bearing $1,256,236 20% $1,260,756 19% $1,358,235 21% 0% (8)% Demand, interest-bearing 2,857,116 45% 2,950,827 46% 2,801,455 44% (3)% 2% Savings 310,542 5% 341,173 5% 373,438 6% (9)% (17)% Time 1,936,015 30% 1,960,482 30% 1,881,297 29% (1)% 3% Total Deposits $6,359,909 100% $6,513,238 100% $6,414,425 100% (2)% (1)% Total Core deposits $5,207,125 82% $5,347,970 82% $5,373,520 84% (3)% (3)% (1) Core deposits are defined as total deposits less time deposits greater than $100,000. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 12 of 17 Umpqua Holdings Corporation Credit Quality (Unaudited) Sequential Year over Quarter Ended Quarter Ended Quarter Ended Quarter Year Dollars in thousands Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 % Change% Change Allowance for credit losses Balance beginning of period $86,560 $84,904 $60,263 Provision for loan and lease losses 25,137 15,132 3,413 66% 637% Acquisitions 5,078 Charge-offs (38,752) (13,970) (870) 177% 4,354% Less: Recoveries 776 494 839 57% (8)% Net charge-offs (37,976) (13,476) (31) 182% nm Total Allowance for loan and lease losses 73,721 86,560 68,723 (15)% 7% Reserve for unfunded commitments 1,112 1,141 1,273 Total Allowance for credit losses $74,833 $87,701 $69,996 (15)% 7% Net charge-offs to average loans and leases (annualized) 2.51% 0.89% 0.00% Recoveries to gross charge-offs 2% 4% 96% Allowance for credit losses to loans and leases 1.22% 1.45% 1.17% Past due 30-89 days $18,897 $68,238 $33,395 (72)% (43)% Past due 30-89 days to total loans and leases 0.31% 1.13% 0.56% Nonperforming assets: Loans on non-accrual status $94,666 $71,664 $46,642 32% 103% Loans past due 90+ days & accruing 3,911 3,327 1,313 18% 198% Total nonperforming loans 98,577 74,991 47,955 31% 106% Other real estate owned 5,826 13,348 (56)% nm Total nonperforming assets $104,403 $88,339 $47,955 18% 118% Nonperforming loans to total loans and leases 1.61% 1.24% 0.80% Nonperforming assets to total assets 1.25% 1.06% 0.59% nm not meaningful Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 13 of 17 Umpqua Holdings Corporation Credit Quality (continued) (Unaudited) Six Months ended: Dollars in thousands Jun 30, 2008 Jun 30, 2007 % Change Allowance for credit losses Balance beginning of period $84,904 $60,090 Provision for loan and lease losses 40,269 3,496 1,052% Acquisitions 5,078 Charge-offs (52,722) (1,583) 3,231% Less: Recoveries 1,270 1,642 (23)% Net (charge-offs) recoveries (51,452) 59 nm Total Allowance for loan and lease losses 73,721 68,723 7% Reserve for unfunded commitments 1,112 1,273 Total Allowance for credit losses $74,833 $69,996 7% Net charge-offs to average loans and leases 1.70% 0.00% Recoveries to gross charge-offs 2% 104% nm not meaningful Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 14 of 17 Umpqua Holdings Corporation Selected Ratios (Unaudited) Quarter Ended: Sequential Year over Quarter Year Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 Change Change Net Interest Spread: Yield on loans and leases 6.44% 6.89% 7.74% (0.45) (1.30) Yield on taxable investments 4.93% 4.29% 4.72% 0.64 0.21 Yield on tax-exempt investments (1) 5.62% 5.55% 5.06% 0.07 0.56 Yield on temporary investments 2.00% 3.18% 5.13% (1.18) (3.13) Total yield on earning assets (1) 6.23% 6.53% 7.33% (0.30) (1.10) Cost of interest bearing deposits 2.45% 3.03% 3.66% (0.58) (1.21) Cost of securities sold under agreements to repurchase and fed funds purchased 2.09% 3.09% 3.74% (1.00) (1.65) Cost of term debt 3.51% 4.07% 4.63% (0.56) (1.12) Cost of junior subordinated debentures 5.53% 6.68% 7.62% (1.15) (2.09) Total cost of interest bearing liabilities 2.61% 3.21% 3.84% (0.60) (1.23) Net interest spread (1) 3.62% 3.32% 3.49% 0.30 0.13 Net interest margin  Consolidated (1) 4.15% 3.98% 4.34% 0.17 (0.19) Net interest margin  Bank (1) 4.33% 4.19% 4.57% 0.14 (0.24) As reported: Return on average assets 0.49% 1.20% 1.02% (0.71) (0.53) Return on average tangible assets 0.54% 1.32% 1.13% (0.78) (0.59) Return on average equity 3.25% 7.94% 6.44% (4.69) (3.19) Return on average tangible equity 8.23% 20.44% 16.11% (12.21) (7.88) Efficiency ratio  Consolidated 56.27% 47.00% 60.76% 9.27 (4.49) Efficiency ratio  Bank 55.13% 44.71% 56.98% 10.42 (1.85) Excluding merger related expense (2): Return on average assets 0.49% 1.20% 1.09% (0.71) (0.60) Return on average tangible assets 0.54% 1.32% 1.21% (0.78) (0.67) Return on average equity 3.25% 7.94% 6.91% (4.69) (3.66) Return on average tangible equity 8.23% 20.44% 17.26% (12.21) (9.03) Efficiency ratio  Consolidated 56.27% 47.00% 58.08% 9.27 (1.81) Efficiency ratio  Bank 55.13% 44.71% 54.32% 10.42 0.81 (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. (2) Excludes merger related expense, net of tax. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 15 of 17 Umpqua Holdings Corporation Selected Ratios (Unaudited) Six Months Ended: Jun 30, 2008 Jun 30, 2007 Change Net Interest Spread: Yield on loans and leases 6.66% 7.77% (1.11) Yield on taxable investments 4.61% 4.66% (0.05) Yield on tax-exempt investments (1) 5.59% 5.42% 0.17 Yield on temporary investments 2.70% 5.22% (2.52) Total yield on earning assets (1) 6.38% 7.37% (0.99) Cost of interest bearing deposits 2.74% 3.64% (0.90) Cost of securities sold under agreements to repurchase and fed funds purchased 2.60% 3.46% (0.86) Cost of term debt 3.69% 4.54% (0.85) Cost of junior subordinated debentures 6.11% 7.61% (1.50) Total cost of interest bearing liabilities 2.91% 3.81% (0.90) Net interest spread (1) 3.47% 3.56% (0.09) Net interest margin  Consolidated (1) 4.06% 4.40% (0.34) Net interest margin  Bank (1) 4.26% 4.64% (0.38) As reported: Return on average assets 0.84% 1.08% (0.24) Return on average tangible assets 0.93% 1.20% (0.27) Return on average equity 5.59% 6.81% (1.22) Return on average tangible equity 14.27% 16.72% (2.45) Efficiency ratio  Consolidated 51.43% 60.59% (9.16) Efficiency ratio  Bank 49.63% 56.75% (7.12) Excluding merger related expense (2): Return on average assets 0.84% 1.13% (0.29) Return on average tangible assets 0.93% 1.25% (0.32) Return on average equity 5.59% 7.11% (1.52) Return on average tangible equity 14.27% 17.45% (3.18) Efficiency ratio  Consolidated 51.43% 58.88% (7.45) Efficiency ratio  Bank 49.63% 55.08% (5.45) (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. (2) Excludes merger related expense, net of tax. Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 16 of 17 Umpqua Holdings Corporation Average Balances (Unaudited) Quarter Ended: Sequential Year over Quarter Year Dollars in thousands Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 % Change % Change Temporary investments $17,538 $25,685 $48,142 (32)% (64)% Investment securities, taxable 892,619 876,813 746,721 2% 20% Investment securities, tax-exempt 173,171 173,749 148,071 0% 17% Loans held for sale 23,290 19,278 15,468 21% 51% Loans and leases 6,091,914 6,063,088 5,777,447 0% 5% Total earning assets 7,198,532 7,158,613 6,735,849 1% 7% Goodwill & other intangibles 762,398 763,989 743,801 0% 3% Total assets 8,320,962 8,287,643 7,840,422 0% 6% Non interest bearing demand deposits 1,248,093 1,250,628 1,271,311 0% (2)% Interest bearing deposits 5,172,049 5,254,826 4,881,499 (2)% 6% Total deposits 6,420,142 6,505,454 6,152,810 (1)% 4% Interest bearing liabilities 5,731,942 5,699,639 5,252,179 1% 9% Total shareholders equity 1,258,591 1,249,391 1,239,691 1% 2% Tangible equity 496,193 485,402 495,890 2% 0% Umpqua Holdings Corporation Average Balances (Unaudited) Six Months Ended: Dollars in thousands Jun 30, 2008 Jun 30, 2007 % Change Temporary investments $21,612 $58,368 (63)% Investment securities, taxable 884,716 702,951 26% Investment securities, tax-exempt 173,460 133,520 30% Loans held for sale 21,284 15,237 40% Loans and leases 6,077,501 5,581,789 9% Total earning assets 7,178,573 6,491,865 11% Goodwill & other intangibles 763,194 711,369 7% Total assets 8,304,302 7,550,217 10% Non interest bearing demand deposits 1,249,360 1,215,069 3% Interest bearing deposits 5,213,438 4,739,228 10% Total deposits 6,462,798 5,954,297 9% Interest bearing liabilities 5,715,791 5,059,432 13% Total shareholders equity 1,253,991 1,200,655 4% Tangible equity 490,797 489,286 0% Umpqua Holdings Corporation Announces Second Quarter 2008 Results July 17, 2008 Page 17 of 17 Umpqua Holdings Corporation Mortgage Banking Activity (unaudited) Quarter Ended: Sequential Year over Quarter Year Dollars in thousands Jun 30, 2008 Mar 31, 2008 Jun 30, 2007 % Change % Change Mortgage Servicing Rights (MSR): Mortgage loans serviced for others $922,039 $866,652 $897,696 6% 3% MSR Asset, at fair value $11,576 $8,640 $9,966 34% 16% MSR as % of serviced portfolio 1.26% 1.00% 1.11% Mortgage Banking Revenue: Origination and sale $1,284 $1,852 $1,700 (31)% (24)% Servicing 603 600 670 0% (10)% Change in fair value of MSR asset 1,800 (1,924) 237 194% 659% Change in fair value of MSR hedge (2,398) 100% nm Total Mortgage Banking Revenue $3,687 $(1,870) $2,607 297% 41% Six Months Ended: Dollars in thousands Jun 30, 2008 Jun 30, 2007 % Change Mortgage Banking Revenue: Origination and sale $3,136 $3,428 (9)% Servicing 1,203 1,307 (8)% Change in fair value of MSR asset (124) (329) 62% Change in fair value of MSR hedge (2,398) nm Total Mortgage Banking Revenue $1,817 $4,406 (59)% nm not meaningful # # #
